DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 8650760).
In re claim 1, Davis teaches a first arm (112), a second arm (114), and a crossmember (128) configured to connect the first arm to the second arm so as to form a chassis (fig. 2), where the crossmember is formed to be less or more resistant to mechanical strain than that of the first and second arm (tubular members are more resistant to mechanical strain than flat plates, assuming same material).
Davis differs in that it doesn’t explicitly teach in that the crossmember is configured to be repeatedly attached to and detached from the first and second arm. 
In re claim 2, the examiner notes that, while not explicitly stated what the materials used for the cross member are, flat plates are less resistant to mechanical strain than tubular structures of the same material. As such, the examiner takes the position that one of ordinary skill in the art would recognize that crossmember 128 is less resistant to mechanical strain than the first and second arms. The examiner further notes that it has been held to be within the general skill of a worker in the art to select known materials on the basis of their suitability for the intended use. 
In re claim 3, the examiner takes the position it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide materials as disclosed in the listed claims, since it has been held to be within the general skill of a worker in the art to select known materials on the basis of their suitability for the intended use.
In re claim 4, Davis teaches the crossmember (128) is a unitary piece
In re claim 5, Davis teaches the first and second arm are made of metal (col. 4, ln 30-40).  
In re claim 12, Davis teaches the crossmember  is configured to connect the first arm  to the second arm  so as to form an A-frame or an H-frame chassis (fig. 1-2).  
Claims 1, 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faucher (US 20040239060).

Faucher differs in that it doesn’t teach the crossmember is formed to be less or more resistant to mechanical strain than that of the first and second arm. The examiner takes the position it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide materials of different resistance to strain as disclosed in the listed claims, since it has been held to be within the general skill of a worker in the art to select known materials on the basis of their suitability for the intended use. 
Likewise, Faucher differs in that it doesn’t explicitly teach in that the crossmember is configured to be repeatedly attached to and detached from the first and second arm. Nonetheless, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.
In re claim 6, Faucher teaches the crossmember comprises: a first sleeve for receiving the first arm, a second sleeve for receiving the second arm, and a body connecting the first sleeve to the second sleeve (clear from fig. 2).
In re claim 7, the examiner takes the position that the crossmember  is configured to be attached to the first and second arm, through an interlocking coupling interface provided to the crossmember, the first arm, and to the second arm (the crossmember has sleeves into which the arms extend and locked into).  

In re claim 9, Faucher teaches the female counterpart is an opening (the hole through which the pivot joint extends meets this definition).  
In re claim 10, Faucher teaches the the interlocking coupling interface comprises a male counterpart provided to the crossmember (the joint pin which is used for pivoting meets this definition).  
In re claim 11, Faucher teaches the male counterpart is provided to the first or second sleeve or both (see pins in figs. 2b-2e).  
5.	Claims 1 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinnon (US 4,456,273).
In re claim 1, McKinnon teaches a first arm (2), a second arm (3), and a crossmember (7) configured to connect the first arm to the second arm so as to form a chassis (fig. 1).
McKinnon differs in that it doesn’t teach the crossmember is formed to be less or more resistant to mechanical strain than that of the first and second arm. The examiner takes the position it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide materials of different resistance to strain as disclosed in the listed claims, since it has been held to be within the general skill of a worker in the art to select known materials on the basis of their suitability for the intended use. 

In re claim 13, McKinnon teaches a first pair of casters (13, 15), arranged at a distance from one another in the longitudinal dimension of the roll container, a first side wall attached between the first pair of casters (side wall of 2), a second pair of casters (14, 16), arranged at a distance from one another in the longitudinal dimension of the roll container, and a second side wall  attached between the second pair of casters (side wall of 3), and arranged at a distance from the first side wall  in the transversal dimension of the roll container, characterized by a chassis according to claim 1 connecting the casters, to each other (fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EREZ GURARI/           Primary Examiner, Art Unit 3614